Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to testing embedded circuits.
The claimed invention (claim 1 as representative of the independent claims) recites in part:
“… an inverting circuit on a feedback path of the first scan register; and 
a logic circuit connected to an output terminal of the first scan register, wherein: 
in a test mode for an AT-SPEED test of the logic circuit, the inverting circuit generates test data by inverting the scan data that are output from the first scan register, 
the first scan register stores the test data in response to a first pulse of a clock signal, and 
the logic circuit generates result data based on the test data that are output from the first scan register.”
The prior arts of record (Iwata et al. "An Effective At-Speed Scan Testing
Approach Using Multiple-Timing Clock Waveforms," as an example of such prior arts) teach at-speed scan test method using a test clock controller (TCC) which generates clock pulses in accordance with a given multiple-timing clock waveform. In at-speed scan testing, the externally supplied shift clock propagates through the TCC during scan-shift operation, while capture clock pulses are extracted from the internally generated at-speed clocks during capture operation. However, the prior arts of record fail to teach the claimed specifics in the present application such as:
“… an inverting circuit on a feedback path of the first scan register; and 
a logic circuit connected to an output terminal of the first scan register, wherein: 
in a test mode for an AT-SPEED test of the logic circuit, the inverting circuit generates test data by inverting the scan data that are output from the first scan register, 
the first scan register stores the test data in response to a first pulse of a clock signal, and 
the logic circuit generates result data based on the test data that are output from the first scan register.”

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-20 are allowable over the prior arts of record.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111